Name: 93/411/EEC: Commission Decision of 22 July 1993 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  means of agricultural production;  America;  agricultural activity;  plant product
 Date Published: 1993-07-24

 Avis juridique important|31993D041193/411/EEC: Commission Decision of 22 July 1993 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina Official Journal L 182 , 24/07/1993 P. 0063 - 0064COMMISSION DECISION of 22 July 1993 authorizing Member States to provide for derogations from certain provisions of Council Directive 77/93/EEC in respect of plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina(93/411/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 93/19/EEC (2), and in particular Article 14 (3) thereof, Having regard to the request made by Italy, the Netherlands and the United Kingdom, Whereas, under the provisions of Directive 77/93/EEC, plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in non-European countires, other than Mediterranean countries, Australia, New Zealand, Canada and the continental States of the USA, may, in principle, not be introduced into the Community; Whereas, the growing in Argentina of plants of Fragaria L., intended for planting, other than seeds from plants supplied by some Member States, in order to prolongate the growing season of the plants, has become an established practice; whereas these plants are afterwards re-exported to the relevant Member States in order to have them planted for the production of fruits; Whereas, in respect of the said imports into the Community of the said plants, on the basis of the information supplied by the relevant Member States, it appears that the said strawberry plants can be grown under adequate health conditions in Argentina, and that, at present, there are no sources for the introduction of exotic diseases affecting plants of Fragaria L.; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Member States are hereby authorized to provide, under the conditions laid down in paragraph 2, for a derogation from Article 4 (1) of Directive 77/93/EEC, with regard to the requirements referred to in Annex III (A) (18) for plants of strawberry (Fragaria L.), intended for planting, other than seeds, originating in Argentina. 2. The following conditions shall be satisfied: (a) the plants shall be intended for fruit production within the Community and shall have been: (i) produced exclusively from mother plants, certified under an approved certification scheme of a Member State and imported from that Member State; (ii) grown on land which is: - situated in an area isolated from commercial strawberry production, - situated at least 1 km from the nearest crop of strawberry plants, for fruit or runner production and which do not satisfy the conditions of this Decision, - situated at least 200 m from any other plants of the genus Fragaria which do not satisfy the conditions of this Decision, and - prior to planting and in the period after the previous crop was removed from the land, tested by appropriate methods or treated to ensure freedom from soil infesting harmful organisms; (iii) officially inspected by the Plant Protection Service of Argentina, at least three times during the growing season and prior to export for presence of harmful organisms listed in part A of Annexes I and II to Directive 77/93/EEC and any other harmful organism which is not known to occur in the Community. Infested or infected plants shall be removed. The remaining plants shall be effectively treated; (iv) found free, in the inspections referred to in point (iii), from the harmful organisms referred to in point (iii); (v) prior to export: - shaken free from soil or other growing medium, - cleaned (i.e. free from plant debris) and free from flowers and fruits; (b) the plants intended for the Community shall be accompanied by a phytosanitary certificate issued in Argentina in accordance with Article 7 of Directive 77/93/EEC, on the basis of the examination laid down in Article 6 thereof relating to the conditions laid down therein, in particular freedom from the harmful organisms mentioned in (a) (iii), as well as to the requirements specified in (a), (i), (ii), (iv) and (v). The certificate shall state: - the specification of the last treatment applied, prior to export, - under 'Additional Declaration', the indicaton 'this consignment meets the conditions laid down in Decision 93/411/EEC'; (c) (i) the inspections required pursuant to Article 12 of Directive 77/93/EEC shall be made by the responsible official bodies referred to in the said Directive, with the assistance of the experts referred to in Article 19a thereof, under the procedure laid down therein; (ii) the plants shall be planted only at premises which have been notified to the said responsible official bodies; (iii) prior to introduction into a Member State, the importer shall notify each introduction sufficiently in advance to the said responsible official bodies in the Member State concerned, indicating: - the type of material, - the quantity, - the declared date of import, - the premises of destination of the plants referred to in (ii). He shall be officially informed, prior to the introduction, of the conditions laid down in (a), (b), (c) (i) and (c) (ii); (iv) in the growing period following importation, a suitable proportion of the plants shall be inspected by the said responsible official bodies, at appropriate times, at the premises referred to in (ii). Article 2 Member States shall inform the other Member States and the Commission of any use made of the authorization. They shall provide the Commission and the other Member States, before 1 November of each year, with the information on amounts imported pursuant to this Decision and with a detailed technical report of the official examination referred to in Article 1 (2) (c) (i) and (iv). Article 3 Without prejudice to the provisions laid down in Article 14 (5) of Directive 77/93/EEC, the Member States concerned shall notify the Commission and the other Member States of all cases of consignments introduced pursuant to this Decision which do not comply with the conditions laid down herein. Article 4 This Decision shall apply during the period between 1 June 1993 and 31 December 1994. It shall be revoked if it is established that the conditions laid down in Article 1 (2) are not sufficient to prevent the introduction of harmful organisms or have not been complied with. Article 5 This Decision is addressed to the Member States. Done at Brussels, 22 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 96, 22. 4. 1993, p. 33.